DETAILED ACTION
This action is responsive to the Application filed 7/22//2019.
Accordingly, claims 1-11 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mehr et al, USPubN: 2018/0341248 (herein Mehr) in view of Prabha-Narra et al, USPubN: 2019/0337232 (herein PrabhaNarra)	
As per claim 1, Mehr discloses an additive manufacturing learning model generation apparatus to be applied to a method for manufacturing a shaped article (alloys, ceramics, polymers – para 0043; shape parts – para 0049; multi-layer deposition, shape of the individual layers – para 0073; part geometry, polygon … shape descriptor … reconstruct the shape of the original domain – para 0095) by radiating a light beam onto layered metal powder (powder is applied and heated again – para 0048; selective laser melting, melting of the metal powder – para 0050) and heating the metal powder (para 0048),
the additive manufacturing learning model generation apparatus being configured to generate a learning model (learning algorithm – para 0100; para 0107, 0110; in process characterization data … fed to the machine learning – para 0111 ) for determining ( process characterization data, control parameters are adjusted – para 0003; para 0006; defects to be adjusted – para 0026; characterization data, control parameters – para 0027) a manufacturing condition (wire/substrate angle, transfer process … proper conditions transfer… between wire 
the shaped article status (see above) being related to the shaped article when the light beam is radiated (electromagnetic radiation … energy that is reflected, scattered, absorbed, transmitted or emitted by the object - para 0112; intensity of heat flux … during deposition – para 0108; para 0109) or after the light beam is radiated.
A) Mehr does not explicitly disclose determining the manufacturing condition and estimating the shaped article status in terms of 
determining, estimating respective condition and status through machine learning that uses the manufacturing condition and the shaped article status as learning data.
Mehr discloses training model (learned model that maps  - para 0142) for adapting or adjusting (para 0139) process control on basis of status indicator or object state (state of the part under fabrication - para 0139) associated with process and manufacturing conditions at which the process metrics or status are obtained (para 0112-0113) where the process conditions and parameters are re-adapted or adjusted  via learning (para 0138) are associated with real-time 
Input data in terms of process parameters, real-time state or sensed measurements to configure a learning model or training set for machine learning is shown in PrabhaNarra layer melting or surface fusion method; that is, non-dimensionalized data such as for a laser powder process can be used for training data (para 0055)or predictive learning (para 0011-0014) using a process map by a model (process map 116 – Fig. 1; Fig .14) experimented with input of physical processes that might affect output of these processes, the input including process varables, material variables that may affect outcomes such as melt pool dimensions as physical outcomes that can be analyzed to determine what settings to applied to the system (para 0044) the input values associated with dimension, material property (para 0045) or variables representing power absorbed, velocity of heat travel, thermal conductivity of the material, initial temperature thereof, melt pool depth (para 0045), heating process, material source, deposition material (para 0056) or surface geometric variables under effect of temperature (para 0057-0058) as process variables and conditions, where both measurement data and non-dimensionalized values are used in the training (para 0051), the machine learning thereby using the process map to determine settings to apply to the additive manufacturing process (para 0054); e.g. solution to temperature distribution using power and velocity ranges for metals manufacturing (para 0062); hence status of the material underlying effect of the AM process and quantified or measured process data and conditions associated with the process serving as input to a machine learning algorithm to learn on way to improve settings of the process is recognized.
Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement input to the model training or learning algorithm per Mehr’s approach so that obtained data per effect of determining manufacturing condition and estimating respective status on the shaped object undergoing the additive process would be subjected to training analytics or learning experiments through effect of machine learning that uses the manufacturing condition and the shaped article status as learning data as set forth in PrabhaNarra from above; because
Process variables and control parameters as well as manufacturing setting and material properties underlying illumination, material irradation of depositing process such as in Mehr entails a large scale and variety of information bearing inter-relation between laser intensity, energy/beam focus size, geometric characteristic of the layer (e.g. thickness) to build, absorbance and reflectivity of the type of material (powder type) and/or spatial orientation of object or surface layer associated with each instance of depositing, including the amount of energy commensurate with a temperature to locally sustain over a given part or physical surface area, and generating a proper training set consolidated with variables from manufacturing measured data, configuration data and real-time process state or status indicators as required above by the complexity of a manufacturing process, the input set thus assembled can be geared towards obtaining significant learning via use of model or artifical algorithm, whose experimental outcomes can be correlated back or mapped to specific input representative of measured/real-time values of a given process targeted for learning or captured status on the material submitted with a given process, in the sense that analysis based each experiment (machine learning algorithm run) can provide correlation insights deemed useful to improve upon settings of the specific process; i.e. a manufacturing process instance or configuration whose real-time execution has been tracked for status and whose measurement and processing parameters have been particularly aggregated – as dimensional or non-dimensional data - into one training input for a model learning algorithm as set forth above. 
As per claim 2, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the manufacturing condition is at least one of laser power, a scanning speed, a scanning pitch, a radiation spot diameter, a layer thickness, and a material of the metal powder,
the shaped article status is an irradiated point temperature of the shaped article when the light beam is radiated, and
the learning model is a model for determining, as the manufacturing condition (refer to rationale A in claim 1) to be estimated, the at least one of the laser power (para 0052), the scanning speed (velocity … of a moving fluid – para 0105), the scanning pitch, the radiation spot diameter, the layer thickness (geometric propery of a deposited material – para 0102; thickness of the deposited layer – para 0052), and the material of the metal powder (copper, aluminium, tungsten – para 0049; metal powder have characteristics of the target material – para 0050) when the irradiated point temperature (laser melting, beam melting – para 0049-0050) that is the shaped article status (refer to claim 1) is set as input data (refer to rationale A in claim 1).
As per claim 3, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the manufacturing condition is at least one of laser power, a scanning speed, a scanning pitch, a radiation spot diameter, a layer thickness, and a material of the metal powder (refer to claim 2); wherein 
the shaped article status is at least one of a sputter amount generated when the light beam is radiated and a shaped surface image of the shaped article (para 0120-0121) after the light beam is radiated, and
the learning model is a model for determining, as the manufacturing condition (refer to rationale A in claim 1) to be estimated, the at least one of the laser power, the scanning speed, the scanning pitch, the radiation spot diameter, the layer thickness, and the material of the metal powder (refer to claim 2) when the at least one of the sputter amount and the shaped surface image (see above) that are the shaped article status is set as input data (see machine vision system – para 0120-0122).
As per claim 4, Mehr discloses (additive manufacturing learning model generation apparatus according to claim 1), wherein
the manufacturing condition is at least one of laser power, a scanning speed, a scanning pitch, a radiation spot diameter, a layer thickness, and a material of the metal powder (refer to claim 2)
where the shaped article status is a weld pool (thin and small weld seams, fine, non-porous seams, precision spot welding, wire electrode… into the welding pool – para 0080-0081) when the light beam is radiated, and
the learning model is a model for determining, as the manufacturing condition (refer to rationale A in claim 1) to be estimated, the at least one of the laser power, the scanning speed, the scanning pitch, the radiation spot diameter, the layer thickness, and the material of the metal powder (refer to claim 2) 
But Mehr does not explicitly disclose where the shaped article status is a weld pool size and determining the manufacturing condition from a learning model when the weld pool size that is the shaped article status is set as input data.
However, Mehr welding affecting passage of a selected gas inside a weld pool (Fig. 2; para 0081-0082) as a narrow confinement under a beam of definite size.
PrabhaNarra discloses configuration of such “weld pool” feature as crucial to an analytical solution in terms of building a training that can overcome certain assumptions that inaccurately disregard size of this weld pool (flow inside the melt pool - para 0063) when configuring equation of a analytical equation related to dynamics and materials associated with the melt/weld pool, where finite model experimentally carried out by a ML logic representing this analytic solution is basically geared to eliminate said inaccuracy in the sense that it includes physical properties related to flow dynamics and size distribution or surrounding part thickness that were originally left out of the original consideration of flow dynamics inside said weld pool. Hence, physical properties affecting welding structure dimensions, flow dynamics entails size consideration for a melt pool in building a ML logic formulated mathematically as a finite model.
Therefore, based on quality of welding being contingent from high heat volume focused in welding stream coupled to small welding seams and narrow deep welds (para 0080) as part of the feedback to implement laser welding in Mehr, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement flow dynamic experimentation via ML logic in Mehr so that status of shaped article targeted for a process like welding includes one being a weld pool such that determining the manufacturing condition from logic of a learning model – as set forth in PrabhaNarra – would take into consideration – as per a mathematical formulation in PrabhaNarra - the weld pool dimensions or related flow properties when the shaped article or weld pool status is set as input data for machine learning experimentation; because
welding process rely heavily upon thermodynamics affecting welding of material and flow of applied heat and judicious selection of physical elements surrounding a melting effect by a chosen beam size effecting a focused heat concentration over a desired surface area structure or melt pool whereby welded effect or status of the pool under the beam as set forth above can be observed or further analyzed, and use of learning model as set forth above via ML configuration or formulation of experimenting logic and parameter inputs ( to a training model) would necessitate acquisition and integration of properties such as dimensions of a pool targeted for the applied energy, thickness of beam focus, type of target material and diameter of the area subjected to the heat process and related thermodynamics constraints, and all relevant physical characteristics of surrounding material subjected to the very narrow concentration of applied energy, so that result learned from the ML training would provide correlation-type insights between the inputted pool properties and learning outcome from a corresponding welding process model defined by a focus beam over a specifically sized pool; where the theremodynamics related learning thereby can be used to readjust welding settings, including energy directing and resizing, or restructuring or re-orienting the surface material associated with the material depositing and the radiation-based additive construction, thereby achieving a more effective welding outcome and improved resource utilization associated therewith. 
As per claim 11, Mehr discloses a status estimation apparatus for a shaped article to be produced by additive manufacturing (refer to claim 1), the status estimation apparatus comprising an estimation unit configured to estimate, by using the learning model according to claim 2, the shaped article status while the manufacturing condition is set as the input data (refer to rationale in claim 2).
Claims 5-10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mehr et al, USPubN: 2018/0341248 (herein Mehr) in view of Prabha-Narra et al, USPubN: 2019/0337232 (herein PrabhaNarra), further in view of Buller et al, USPubN: 2020/0004225 (herein Buller)
As per claim 5, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the manufacturing condition (refer to claim 2) is at least one of laser power, a scanning speed, a scanning pitch, a radiation spot diameter, a layer thickness, and a material of the metal powder,
the learning model is a model for determining, as the manufacturing condition to be estimated, the at least one of the laser power, the scanning speed, the scanning pitch, the radiation spot diameter, the layer thickness, and the material of the metal powder (refer to claim 2) 
Mehr does not explicitly disclose 
the shaped article status is quality of the shaped article, where the learning model is to determine as manufacturing condition to be estimated when quality that is the shaped article status is set as input data.
machine learning algorithm provided sieh machine vision system in Mehr uses interferometry as information (para 0107) to adjust control parameters to improve process efficiency, process throughput (para 0140) and quality of the part being fabricated, as reward functions toward cost and percentage of parts meeting production quality (para 0139), the post-build inspection of real-time data established from measurement or sensors from a past welding processes enabling defects to be identified, further classified, machine learned, updated into control parameters for improving process throughput or quality of parts (para 0006-0007; para 0026; Fig. 15; para 0029, 0033; improved … process throughput, quality of parts – para 0035); hence quality of the process in terms of throughput or parts improvement per a learning experimented with real-time status of executed fabrication processes over parts monitored for their quality-related characteristics is recognized.
Monitoring of 3D object under fabrication is shown Buller’s additive manufacturing (para 0137) equipped with simulation and learning model, where estimated failure condition detection during formation of the object is considered toward modification (para 0138) including addition of auxiliary supports and correction of object geometric characterization, rotation, movement via a geometric model (para 0139), reconfiguring/simulating the model (geometric model, computational model, physics simulation, machine learning simulation - para 0012) with altering layer irregularities and formation of the melt pool (para 0140), correcting overhang/protusion effect toward achieving better surface quality (para 0151), mitigating roughness of the surface being a quality category to address when reconstructing region of interest (ROI) of a geometric model. Hence, tracking geometric characteristic and improving quality of the part building based on altering quality-related properties like surface roughness, overhang and irregularities surrounding a melt pool entails quality consideration relying on the shaped article status, which is set as input data into further learning model or computational model simulation for achieving better parts quality measure.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration of training per Mehr’s deep learning approach so that status monitored and captured – as per Buller structural behavior monitoring - from a the shaped article is contributive to or representative of quality of the shaped article, where the learning model via mathematical algorithms – as in Buller -  is to determine as manufacturing condition, object geometric, physical characteristics, process data relevant to object disposition/orientation, as conditions or state to be assessed and possibly modified – as in Buller - when the (structural or process) quality underlying a shaped article status is set for process or material improvement – as in Buller - or else re-arranged into computational models thereby to be correlatively learned via stages of adjustment made to the parameter values or dataset input – as in Buller – into these ML models or simulation algorithms; because
experimentation or deep learning based on captured and/or sensed information from an additive deposition process and machine arrangement entails process configuration, spatial arrangement, material properties and machinery setting of selected structures and object/shapes of given dimensions under effect of enery applied or heat focused on a given area (melting pool  as part of a layer deposition of a given object type, where captured information, sensor data or collected status based thereon can be submitted for further intelligent analytics or correlative type methods, and aggregating acquired measurement, real-time information on the material and structures in use by the applied additive layer building processes and derived status thereof in the forming of mathematical derivation on basis of structure and processing metrics coupled with quantitative data or graphical representation of the acquired information as per a in-situ and ex-situ monitoring as set forth above by a quality control sytem, information and status derived therefrom can (1) be filtered or assessed as quantitative measure establishing of a quality measure by which additional adjustement can be made to alter the settings of operations or state of the material toward improving this quality, and (2) can be weighted for their quality-impacting significance and submitted into further training models or formulation of mathematical algorithms from which to obtain deep learning needed for further constructing a quality control over currently used manufacturing methods, as set forth by formation of training input for machine learning as set forth above.  
As per claim 6, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the manufacturing condition includes a shaped article quality, the shaped article status being quality of the shaped article (refer to rationale in claim 5 from above)
Mehr does not explicitly disclose 
the learning model is a model for determining, as the manufacturing condition to be estimated, the at least one of the design shape and the shaping posture of the shaped article when the quality that is the shaped article status is set as input data.
Material shape data, geometric characteristics (para 0083; curvature, overhang – Fig. 4), material arrangement, positioning around a melting pool and laser beam (para 0169) and posture of a bed or layer (overhang - para 0087-0088) relative to a melting or radiation is integrated with structural data captured via sensors and monitoring effect (para 0137) by Buller additive process and geometric model learning (Fig .1-2 ) where quality control via models simulation is based on evaluating, detecting flaws (para 0168) on structural quality of a layer engaged with one layer melting operation (para 0090-0091) where deep/intrinsic material properties and dynamic structural data based on image representation or CAD capture (para 0199-0201, 0226) can serve as dataset for further geometry, dimensions, physical positioning modification and material re-adaptation by virtue of correlation techniques (Fig. 5-7; machine learning – para 0012, 0014) to the manufacturing process.  Hence, acquired information such as design shape and posture of the object respective to a 3D arrangement space for a given layer forming or surface melting is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to provide captured information from realtime monitoring of a additive building or melting process by Mehr so that this information contributes as dataset to machine learning in the sense that a ML model is formulated to determine state and possible modification to a manufacturing condition,  using therewith shape design and relative posture of the shape as structural information – as in Buller - indicative quality-impacting insights or configurable modeling data when the machine learning logic applies this information as dataset input for further deep learning correlation insights, because
object shape and object position or relative posture within each stage of a layer-by-layer additive building process can provide insights of a layer and material in terms of internal state and relative spatial relationship with the rest of the structures arranged with a layer building and via real-time monitoring of one such layer forming instance, the captured insights on object shape, its internal make  and geometric posture relative to action taken and 3D relationship to the rest of the structures engaged with the process can be used (1) to provide immediate derivation to alter settings associated with processing a layer based on a given shape disposed with the spatial arrangement, or else (2) to consolidate quality-relevant set of data that in turn can be used as input for further deep learning or ML algorithms.
As per claim 7, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the additive manufacturing learning model generation apparatus is applied to a method for manufacturing a first-stage shaped article by radiating the light beam (Mehr: para 0112, para 0128, 0136) onto the layered metal powder (selective laser melting, melting of the metal powder – para 0050; para 0048) and heating the metal powder (refer to claim 1), and manufacturing a second-stage shaped article (see Note1) by performing heat treatment for the first-stage shaped article ( layer-by-layer paths for depositng – para 0012; Fig. 3A-3C; layer-by-layer process – para 0047; layer-by-layer fabrication process – para 0075; para 0099 - Note1:  layer-by-layer heat-based depositing of metal-based powder and thin layer fabricating – para 0047 -  per effect of heat, radiation to construct one layer on top of another reads on manufacturing a second-stage shaped article by performing heat treatment for the first-stage shaped article), the shaped article status is quality of the shaped article (refer to rationale in claim 5)
Mehr does not explicitly disclose 
the manufacturing condition is a condition of the heat treatment; 
the learning model is a model for determining, as the manufacturing condition to be estimated, the condition of the heat treatment when the quality that is the shaped article status is set as input data.
Mehr discloses artificial analytics, vision systems and training of data per a post-build inspection utilizing monitoring tools (para 0021-0022; Fig. 15-16) where heat intensity and heated wire conduction (para 0071) is part of the energy sufficiency consideration in achieving proper melting and metal depositing (para 0069-0070) while averting local heat accummulation and part distortion (para 0073; accumulation … inducing … distortion of the part – para 0093) where correlation of part features established from build-time actions and analytics also consider welding speeds and rates via focused heat source associated with narrow, small weld seams(para 0080) to implement weld quality, using analytic solution and finite element method (FEM) to solve engineering problems aossociated with the heat tranfer and electromagnetic potential (para 0101) via simulation and FEA analysis on basis of prediction on intensity of heat flux during depostiion(para 0102) and related direction and angle of the geometry subjected to the flux (para 0108); hence manufacturing condition expressed via a desired heat treatment (*) for a given layer or metal depositing is recognized.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning and analytics on the manufacturing condition so that the considered condition relates to adapting a heat treatment as set forth above; where the learning model is expressed as model logic and algorithm formulation for determining, as the manufacturing condition to be estimated, the condition being a heat treatment – as set forth per (*) - when the quality that is the shaped article status (refer to rationale in claim 5) is set as input data to the learning algorithm; because
Desired heat transfer, heat concentration and undesired heat overexposure as set forth as engineering consideration by finite model and mathematical methods in support for Mehr’s post-build inspectin underly the purport by a control process in Mehr for seeking quality and efficiency solution to various aspects of a manufacturing process on basis of repetitive use of parameter tracking and measurements which in turn are established or recycled as insights for further model experimentations or artificial simulation, and heat treatment being a finetuned manufacturing condition resulting from said repetitive model experimentation and ML analytics can contribute to the quality of the process in terms of arrangement that provides well-learned or intelligent application of heat concentrated over a designated area where a particular material of a given type and geometry is configured conformant to the amount of energy applied, facilitating thereby delivery of an cost-efficient deposition welding instance.
As per claim 8, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the manufacturing condition (refer to claim 2) includes at least one of laser power, a scanning speed, a scanning pitch, a radiation spot diameter, a layer thickness, a material of the metal powder, and a design shape and a shaping posture of the shaped article (refer to rationale in claim 6), where the shaped article status is quality of the shaped article (refer to rationale in claim 5) , and the learning model is a model for estimating the quality that is the shaped article status when the manufacturing condition is set as input data (refer to claim 5).
As per claim 9, Mehr discloses additive manufacturing learning model generation apparatus according to claim 1, wherein
the additive manufacturing learning model generation apparatus is applied to a method for manufacturing a first-stage shaped article by radiating the light beam onto the layered metal powder and heating the metal powder, and manufacturing a second-stage shaped article by performing heat treatment for the first-stage shaped article (refer to claim 7)
the manufacturing condition is a condition of the heat treatment (refer to rationale in claim 7),
the shaped article status is quality of the shaped article (refer to rationale in claim 5), and
the learning model is a model for estimating the quality that is the shaped article status when the condition of the heat treatment (refer to rationale in claim 7) that is the manufacturing condition is set as input data.
As per claim 10, Mehr discloses a manufacturing condition determination apparatus for a shaped article to be produced by additive manufacturing, the manufacturing condition determination apparatus comprising a condition (refer to claim 2) determination unit configured to determine, by using the learning model according to claim 2, the manufacturing condition while the shaped article status is set as the input data (refer to rationale in claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 20, 2022